1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JESUS RODRIGUEZ
7
8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                   )    Case No. 2:18-CR-0042 KJM
12                                                )
             Plaintiff,                           )
13                                                )    STIPULATION AND ORDER
                  vs.                             )    MODIFYING CONDITIONS OF RELEASE
14                                                )
      JESUS RODRIGUEZ,                            )
15                                                )    Judge: Hon. Deborah Barnes
             Defendant.                           )
16                                                )
                                                  )
17
18
19             It is hereby stipulated and agreed between defendant, Jesus Rodriguez, through his
20   attorney, and plaintiff, United States of America, through the United States Attorney, that the
21   conditions of release ordered March 12, 2018 (doc. 28) and amended on November 20, 2018
22   (doc. 73) may be further amended as set forth in the attached Third Amended Special Conditions
23   of Release.
24   /////
25   /////
26   /////
27   /////
28   /////
1           The amended special conditions include a counseling condition requested by Mr.
2    Rodriguez and Pretrial Services. Mr. Rodriguez’s Pretrial Services prepared the amended
3    conditions and the parties agree that the Court should adopt them.
4                                                 Respectfully submitted,
5                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
6
7    Dated: July 31, 2019                         /s/ T. Zindel________ ___
                                                  TIMOTHY ZINDEL
8                                                 Assistant Federal Defender
                                                  Attorney for JESUS RODRIGUEZ
9
10                                                MCGREGOR W. SCOTT
                                                  United States Attorney
11
12   Dated: July 31, 2019                         /s/ T. Zindel for T. Delgado
                                                  TIMOTHY DEGADO
13                                                Assistant U.S. Attorney
14
15                                              ORDER
16          The Third Amended Special Conditions of Release attached to this Order are hereby
17   adopted.
18          IT IS SO ORDERED.
19
20   Dated: August 1, 2019

21
     ///
22
     ///
23
24   ///

25   ///

26   ///
27   ///
28
1                THIRD AMENDED SPECIAL CONDITIONS OF RELEASE
                                              Re: Rodriguez, Jesus
2                                             No.: 2:18-CR-0042 KJM
3                                             Date: July 30, 2019

4    1. You must report to and comply with the rules and regulations of the Pretrial Services
        Agency;
5
     2. Your release on bond will be delayed until 9:00 a.m. on March 14, 2018, at which time you
6       will be released from the custody of the United States Marshals to Pretrial Services;
7    3. You must reside at a location approved by the pretrial services officer and not change your
        residence without the prior approval of the pretrial services officer;
8
     4. You are released to the third-party custody of Stephen Stapleton;
9
     5. You must cooperate in the collection of a DNA sample;
10
     6. You must restrict your travel to Eastern District of California unless otherwise approved
11      in advance by the pretrial services officer;
12   7. You must not possess, have in your residence, or have access to a firearm/ammunition,
13      destructive device, or other dangerous weapon; additionally, you must provide written
        proof of divestment of all firearms/ammunition currently under your control;
14
     8. You must refrain from the excessive use of alcohol or any use of a narcotic drug or other
15      controlled substance without a prescription by a licensed medical practitioner; and you
        must notify Pretrial Services immediately of any prescribed medication(s). However,
16      medicinal marijuana prescribed and/or recommended may not be used;
17   9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
        You must pay all or part of the costs of the testing services based upon your ability to pay,
18
        as determined by the pretrial services officer;
19
     10. You must report any contact with law enforcement to your pretrial services officer within
20       24 hours;

21   11. You must participate in the Better Choices court program and comply with all the rules and
         regulations of the program. You must remain in the program until released by a pretrial
22       services officer. In accordance with this condition, you must appear before the Honorable
         Deborah Barnes, United States Magistrate Judge, in Courtroom No. 27 on the 8th Floor at
23       11:00 a.m. on March 20, 2018;
24   12. You must participate in a cognitive behavioral therapy program as directed by the pretrial
         services officer. Such programs may include group sessions led by a counselor or
25
         participation in a program administered by the Pretrial Services office; and
26
     13. You must participate in a program of medical or psychiatric treatment, including
27       treatment for drug or alcohol dependency, as approved by the pretrial services officer.
         You must pay all or part of the costs of the counseling services based upon your ability
28       to pay, as determined by the pretrial services officer.
